DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-12, drawn to a visual discovery system for automotive manufacturing with network encryption, data conditioning, and prediction, classified in 705/014.350.
II. 	Claims 13 and 14, drawn to a vehicle data conditioning and visualization system, classified in 705/014.350.
III. 	Claims 15-22, drawn to a vehicle records conditioning, prediction, and visualization system, classified in 705/014.350.

The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d).
In the instant case, subcombination Invention I has separate utility such as an extraction device comprising a plurality of extraction databases that store vehicle records, each of the extraction databases configured to receive data records from application-specific file source databases; a vehicle alert database that receives the vehicle records from the plurality of extraction databases; at least one hardware processor in communication with the extraction device and the vehicle alert database, the at least one hardware processor configured to execute computer-executable instructions to at least: receive, over a network, vehicle records from the application-specific file source databases, wherein the vehicle records from the application- specific file source databases are associated with source data headings; based on the source data headings of the vehicle records, load the vehicle records into one or more of the plurality of extraction databases; selectively modify, based on second qualifying criteria, one or more vehicle records in one or more of the plurality of extraction databases; transfer the vehicle records to the vehicle alert database, wherein the vehicle data records comprise: a customer name for a previously sold vehicle and that customer's contact information, the customer name comprising a name of a past customer not currently shopping or looking for a new vehicle; a vehicle identification number of the previously sold vehicle; and data from a deal that resulted in a previous sale to the customer; analyze the vehicle records relating to deals that resulted in the previous sales to past customers and analyze a new deal proposal for each of a set of past customers to determine which past customers are good prospects to offer a new vehicle on favorable terms, where the favorable terms comprise at least the same or lower monthly payment for the replacement vehicle; identify at least one specific and available new favorable deal proposal relating to a specific new suggested vehicle; transmit display instructions to a client device configured for use by a vehicle manufacturer, the display instructions configured to initiate a display comprising: a number of the determined good prospects to offer a new vehicle on favorable terms; a budget adjustment tool configured to allow a user to input a maximum allowed budget for making deals, wherein in response to manipulation of the budget adjustment tool, the display is updated to include an updated number of good prospects while preventing access by the user to any customer name or contact information; a geographic display associated with a plurality of geographic regions, each of the plurality of geographic regions associated with a corresponding alert indicator representing a number of available new favorable deal proposals in the corresponding geographic region; and selectively restricted access to the initiated display based on whether the client device receives authorization credentials.  Subcombination Invention II has separate utility such as a plurality of data extraction applications configured to: extract a data string from a sending database; condition the string by at least one of deleting an associated data entry, removing a character from the string, adding a character to the string, and replacing the string with a new entry; and load the string or new entry into a temporary storage module; a data conditioning module configured to perform a conditioning action on the string or new entry; a user interface with an adjustable control for updating a vehicle subsidy from a manufacturer and an output display visible within the interface that shows a number of alerts at an alert threshold in response to an adjustment of a subsidy parameter by the adjustable control; a security protocol system configured to require a security authentication before the user interface can display the number of alerts; and an alert database configured to store the alert threshold and a number of alerts at the alert threshold; wherein the usage engine is configured to calculate the number of alerts based on the alert threshold and to output results for display by the user interface and update the output results in response to the adjustable control being adjusted; wherein in response to a user manipulation of the adjustable control, the user interface indicates an updated number of alerts while preventing access by the user to any of the confidential information. Subcombination Invention III has separate utility such as a plurality of extraction databases that store vehicle records, each of the extraction databases configured to receive data records from application-specific file source databases; a vehicle alert database that receives the vehicle records from the plurality of extraction databases, the vehicle records comprising: information relating to a group of potential customers; information relating to a number of current vehicles of the potential customers in the group of potential customers; and information relating to a set of current financial terms for the number of current vehicles; at least one hardware processor in communication with the extraction device and the vehicle alert database, the at least one hardware processor configured to execute computer-executable instructions to at least: automatically determine a customized deal for each potential customer; for each of the potential customers, automatically evaluate the customized deal to predict whether the deal is likely to be desirable, without receiving a request from the potential customer, by: retrieving a current payment amount for a current vehicle from current financial terms associated with the corresponding potential customer; automatically subtracting a current payment amount for the current vehicle from the potential payment amount for the potential replacement vehicle to determine a difference in payments; and predicting, if the difference in payments is less than or equal to a preset threshold, that the deal will be desirable to the potential customer; transmit display instructions to a client device configured for use by a vehicle manufacturer, the display instructions configured to initiate a display comprising a number of potential customers, the display instructions configured to prevent access to the initiated display by unauthorized persons wherein the display instructions are configured to: display a control selector configured to modify a non-dealership subsidy and in response; update the display instructions to show an updated number of potential customers; and prevent access by a user of the client device to any customer name or contact information of the potential customers.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286. The examiner can normally be reached Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/Examiner, Art Unit 3682